Title: To Thomas Jefferson from Jean Jacques Combes-Dounous, 14 March 1807
From: Combes-Dounous, Jean Jacques
To: Jefferson, Thomas


                        
                            Au Président Des Etats-Unis.
                            
                            Paris le 14 mars 1807.
                        
                        Platon l’a dit; “les Peuples seront heureux, lorsque les Chefs de gouvernement seront Philosophes, ou lorsque
                            les Philosophes seront chefs de gouvernement.”
                        
                        Ils ne sont pas fréquens dans l’histoire des Nations, les exemples de l’heureuse application de cette maxime
                            du Prince des Philosophes.
                        Néanmoins quelque rares qu’ils soient, la Providence se plaît à en donner quelquefois le spectacle au Monde; &
                             si, comme l’attestent vos concitoyens, ce que la Renommée publie de la sagesse de votre Administration & de vos vertus
                            personnelles est la vérité, la Philosophie a désormais un exemple de plus à l’appui de la doctrine de Platon.
                        Ami de la Philosophie, Chef d’un gouvernement fondé sur les bases de cette Bienfaitrice de l’Espèce–Humaine,
                            vous daignerez agréer avec bonté l’hommage que j’ai l’honneur de vous présenter de la traduction en français de
                            Maxime-de-Tyr, ouvrage d’un des Disciples de Platon, qui a le mieux entendu & le mieux développé la sublime doctrine de
                            son Maître. Je suis avec respect,
                        
                            .J.J. Combes-Dounous.
                        
                    